Title: From John Adams to Alexander White, 6 August 1800
From: Adams, John
To: White, Alexander



Sir
Quincy Aug 6th 1800

I have received your favor of the 26 July & rejoice in your relation of a plentiful harvest in Virginia. The continual bounties of providence will I hope in time, soften the hard hearts of some of the enthusiastic Democrats & reconcile them to a government, which protects them in the cultivation and enjoyment of their crops, as well as their liberties & lives. Please to present my kind thanks to Mr. Robert Sherrard for his polite offer of accommodations at the Bath Springs, which however it is not probable I shall ever have occasion to enjoy.
With great esteem I am Sir yours
